                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

RICKY WHITE                                                     PETITIONER
ADC #77503

V.                    CASE NO. 5:18-CV-311-SWW-BD

WENDY KELLEY, Director,
Arkansas Department of Correction                             RESPONDENT

                                 JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 7th day of January, 2019.



                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE
